[***] Certain identified information has been excluded from this exhibit because
it is both not material and would be competitively harmful if publicly
disclosed.


Exhibit 10.2


Amendment No. 3 to Amended and Restated Reseller Agreement


Dell, Inc., for itself and its Subsidiaries other than SecureWorks, Inc.,
(“Reseller”) and SecureWorks, Inc., for itself and its Subsidiaries (“Spyglass”)
hereby enter into this Amendment No. 3 (“Amendment”) as of the date of last
signature below (“Amendment Effective Date”) for the purpose of amending the
Amended and Restated Reseller Agreement, dated October 25, 2015, and those
amendments, addenda or riders thereto dated prior to the Amendment Effective
Date (collectively the “Reseller Agreement”).


WHERAS, the parties desire to clarify the understandings under the Reseller
Agreement with respect to end user clients who are public and/or educational
institutions located within the United States.


WHEREAS, the terms and conditions of this Amendment only apply to transactions
under the Reseller Agreement involving end user clients who are public and/or
educational institutions (including but not limited to federal customers)
located within the United States (such clients referred to in this Amendment as
“Public Clients”).


WHEREAS, Reseller has certain agreements in place with Public Clients that
Spyglass and Reseller may desire to leverage to facilitate the resale of
Spyglass products and Services (as defined in the Reseller Agreement) to Public
Clients when permitted under such agreements (such agreements referred to in
this Amendment as “Public Client Contract(s)”).


NOW, THEREFORE, in consideration of the promises and obligations contained
herein, the parties agree as follows:


1.
RELATIONSHIP TO RESELLER AGREEMENT. This Amendment hereby incorporates by
reference and amends the above-referenced Reseller Agreement. The Reseller
Agreement shall remain in effect and unchanged except to the extent provided in
this Amendment. In case of any conflict between this Amendment and the Reseller
Agreement, the provisions of this Amendment shall control with regard to the
subject matter set forth herein.

2.
DEFINITIONS. Unless specifically stated otherwise in this Amendment, all terms
defined in the Reseller Agreement shall have the same meaning when used in this
Amendment.

3.    CHANGES TO RESELLER AGREEMENT.
The parties agree to make the following changes to the Reseller Agreement:
3.1 Section 1.1.1 of the Reseller Agreement is modified by deleting the
following sentence:
“Spyglass will invoice Reseller an amount equal to Reseller’s Services-related
invoiced revenue, net of credit memos and write-offs of uncollectible accounts
receivable, less [***] percent.”
3.2
Sections 3.1 and 7.3 of the Reseller Agreement are modified by adding the
following as the last sentence to each section:

Notwithstanding the foregoing or anything to the contrary in the Reseller
Agreement, Spyglass agrees that the terms and conditions of the applicable
Public Client Contract shall govern the Spyglass products and Services resold or
delivered to a Public Client, except to the extent that the Public Client
Contract is modified by the written agreement of Spyglass and the applicable
Public Client; provided, that Spyglass first receives written confirmation from
Reseller that modifications are permitted pursuant to the Public Client
Contract. Notwithstanding anything to the contrary in the Reseller Agreement,
Spyglass acknowledges and agrees that Reseller has no obligation to flow-through
Spyglass terms and conditions to Public Clients. In the event of a conflict
between the terms and conditions of the Reseller Agreement and the Public Client
Contract, the terms and conditions of the Public Client Contract shall govern
with regard to Spyglass products and Services resold or delivered to a Public
Client.
3.3
Section 4.0 of the Reseller Agreement is modified by adding the following new
provision as Section 4.3:

4.3 Spyglass Obligations for Public Client Contracts. Spyglass agrees that it is
solely responsible to provide all of Spyglass products, Services and other
obligations specified in any proposal, service order, statement of work or other
similar documentation that is provided by Spyglass to Reseller or a Public
Client in connection with a Public Client Contract or which is otherwise
negotiated or approved by Spyglass in connection with a Public Client and/or
Public Client Contract, in each case pursuant to the terms and conditions of the
applicable Public Client Contract, notwithstanding anything to the contrary in
the Reseller Agreement, and Reseller is solely responsible for invoicing the
Public Client. Additionally and notwithstanding anything to the contrary in the
Reseller Agreement, each party agrees that it shall: (a) adhere to the
then-current SLED Rules of Engagement for DMLP and SecureWorks (“Rules of
Engagement”) (as amended by the mutual agreement of the parties), (b) provide
the other party with all proposals service orders, statements of work or other
similar documentation which it negotiates or provides to/with a Public Client,
and (c) work cooperatively with the other party to address any reporting,
administrative fees and other obligations required under the Public Client
Contract in connection with Spyglass’ products and Services.
3.4 Section 13.2 (Reseller Indemnification Obligations) of the Reseller
Agreement is modified for Public Clients only by:
a.
replacing “(iv) any failure by Reseller to get the Flow Through Terms into the
Customer Agreement (this clause (iv) indemnification obligation, the “Flow
Through Obligation”) with “(iv) Intentionally deleted”, and

b.
deleting “or any Client’s” from Section 13.2(v).

3.5 Section 13.3 of the Reseller Agreement is modified by adding the following
new provision as the last sentence:
In addition to the foregoing, Spyglass will, at its expense, indemnify, defend
and hold Reseller harmless from and against all Claims arising out of or in
connection with Spyglass’ acts or omissions or performance or nonperformance of
(a) Spyglass’ obligations specified in the Reseller Agreement, or (b) products
or services provided by Spyglass pursuant to any proposal, service order, quote,
statement of work or other similar documentation issued, executed or otherwise
approved by Spyglass in connection with a Public Client (this indemnity referred
to as the “SLED Obligation”).  
3.6    Section 14 (Limitation of Liability) is modified by:
a.
replacing “RESELLER’S FLOW-THROUGH OBLIGATIONS” with “SPYGLASS’ SLED
OBLIGATIONS” in the first line of Section 14, and

b.
adding “SPYGLASS’ SLED OBLIGATIONS” after “EXCEPT” in line 13 of Section 14 to
provide: “EXCEPT FOR SPYGLASS’ SLED OBLIGATIONS OR AN UNAUTHORIZED DISCLOSURE OF
CONFIDENTIAL INFORMATION…”, and

c.
adding the following new provision as the last sentence of Section 14: “WITH
REGARD TO SPYGLASS’ SLED OBLIGATIONS, THE PARTIES AGREE THAT UNLESS OTHERWISE
MUTALLY AGREED UPON BETWEEN SPYGLASS AND RESELLER IN A SEPARATE WRITING SIGNED
BY EACH PARTY’S AUTHORIZED REPRESENTATIVES FOR A SPECIFIC TRANSACTION UNDER A
PUBLIC CLIENT CONTRACT, SPYGLASS’ LIABILITY WILL BE SUBJECT TO THE LIMITATION OF
LIABILITY PROVISIONS (WHICH MAY PROVIDE A LIMITATION ON LIABILITY FOR DIRECT
DAMAGES AND/OR A WAIVER OF CONSEQUENTIAL OR OTHER INDIRECT DAMAGES) EXPRESSLY
SPECIFIED IN THE APPLICABLE PUBLIC CLIENT CONTRACT UNDER WHICH SECUREWORKS
PRODUCTS AND SERVICES SUBJECT TO THE DISPUTE OR CLAIM ARE BEING PROVIDED, IF
ANY.”

        
IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be signed on
the respective dates indicated below.


Dell, Inc.         SecureWorks, Inc.        
(“Reseller”)                    (“Spyglass”)


By: /s/ Dennis W. Moore        By: /s/ David P. Baum    
Name (Print): Dennis W. Moore        Name (Print): David P. Baum    
Title: Vice President, Legal        Title: Senior Legal Director    
Date: June 13, 2019        Date: June 13, 2019    



